 Case 1:18-cv-01316-RGA Document 7 Filed 11/26/18 Page 1 of 2 PageID #: 49




Office of the Clerk
                                                             r2nn_l
                                                             lJ-    ~®
                                                                     w '---·- L._..... ·-

United States District Court Delaware
844 North King St Unit 18
                                                            [~~~-Lti~e .
                                                            ··
                                                          U.~.   ~-1s..!·r::Hr•1·
                                                                 ~        ,,Iv CuUffT
                                                                                            ~i
Wilmington, DE 19801-3570
                                                        DISTRICT OF DELAWARE
Dear Clerk of Court,

RE: ECF access

       Judge Richard G. Andrews Ordered ECF access for me in these two cases:
Kennedy v AT&T, 18-cv-01317, ECF 8 and Kennedy v LSAC, 18-cv-01316, ECF 4.
Kindly provide IS and password. I have a Pacer.gov account, and electronically file
in this circuit.

                                                    Sincerely yours,

                                               ~edy


                                                    Edward Thomas Kennefy
                                                    [MBA]
                                                    401 Tillage Road
                                                    Breinigsville, PA 18031
                                                    Tel: 415-275-1244
                                                    Fax 570-609-1810
                                                    kennedy2018@alumni.nd.edu
                                                    pillarofpeace2012@gmail.com
                              Case 1:18-cv-01316-RGA Document 7 Filed 11/26/18 Page 2 of 2 PageID #: 50




I .i-.·r7;     /
                       ~
                   ('-->
                             ---··
                           ,A---     -- - • =- ·- -~ - ...-----,   :frTI 1-r~-ro·--,·
                                                               LI lJL'=ll.Sl...:cl
                                                                                              -· ···-·····                 ·---- ···-----,-- -······--·

L/ t) )        r: JI tt-; e        f2 ✓'                      NOV 2 6 zo1r'' Jl.JS,LlRG 'Ft., :!Tl
                                                         u.s. DIS       -~~u,f~. '=noPM2 L
           '                                                   . TRICT cO                ·~•l,....,j ) -U-\-\O




r3ne i,..., , ·s s ~JI< ? .11-
                       V                              o1srR1c1 oF oELAwA~E

          ;fl3/                                       ~                                  (!/.et?-/-.
          -                                       0
                                                     I}~     0      c .,.
                                                                            t -~

                                                                                   f},e /r1,z,u         /T/4 .
                                                      fl/<{            J:1~S             '?>+                    t.Jx,+ 1                            ~


                                                      lf-~/111,µ5~                               DF                           !1f0/-3r7J
                                                   i 99,:; i-357C:99                     I(1 I' I •J1•1' Ijii 111 jjjl,jl' I'' ,lj I iii Iii I di! 11,,if lj I 1l11iii 'l"
